Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to inventions and species non-elected without traverse.  Accordingly, claims 12-20 have been cancelled with this Examiner’s amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL CLAIMS 12-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record was determined to be Heroux (US PG-Pub 2011/0225735).  Heroux discloses a reconfigurable pillow that has twelve constrictions 112A-112L comprising panels 104C and 104D.  Each of the panels has a shape as shown in Fig. 1D.  This pillow fails to disclose the exact shape of the strips of fabric required by claim 1, i.e. “opposed first and second ends; and opposed first and second side edges, wherein each of the first and second side edges is concave, wherein the strip is wider at each of the first and second ends thereof than at a location midway between the first and second ends thereof, wherein the first side edge of each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619